—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered September 22, 1997, which, in an action for personal injuries, denied defendant’s motion to dismiss the complaint and granted plaintiffs cross motion for an extension of time to appear for General Municipal Law § 50-h examinations, unanimously affirmed, without costs.
Upon this record it does not appear that plaintiffs failure to comply with the stipulation was willful (see, Teitelbaum Holdings v Gold, 48 NY2d 51, 54; Bussing v Caligiuri, 65 AD2d 764; Cenfral Val. Concrete Corp. v Montgomery Ward & Co., 34 AD2d 860). Concur — Nardelli, J. P., Williams, Tom, Rubin and Friedman, JJ.